

	

		II

		Calendar No. 115

		109th CONGRESS

		1st Session

		S. 898

		[Report No. 109–73]

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2005

			Mrs. Hutchison (for

			 herself, Mr. Bingaman,

			 Mr. Brownback, Mr. Kennedy, and Mr.

			 Cochran) introduced the following bill; which was read twice and

			 referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		

			May 25, 2005

			Reported by Mr. Enzi,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To amend the Public Health Service Act to

		  authorize a demonstration grant program to provide patient navigator services

		  to reduce barriers and improve health care outcomes, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Patient Navigator Outreach and Chronic

			 Disease Prevention Act of 2005.

		2.Patient navigator

			 grantsSubpart V of part D of

			 title III of the Public Health Service

			 Act (42 U.S.C. 256) is amended by adding at the end the

			 following:

			

				340A.Patient navigator

				grants

					(a)GrantsThe Secretary, acting through the

				Administrator of the Health Resources and Services Administration, may make

				grants to eligible entities for the development and operation of demonstration

				programs to provide patient navigator services to improve health care outcomes.

				The Secretary shall coordinate with, and ensure the participation of, the

				Indian Health Service, the National Cancer Institute, the Office of Rural

				Health Policy, and such other offices and agencies as deemed appropriate by the

				Secretary, regarding the design and evaluation of the demonstration

				programs.

					(b)Use of

				fundsThe Secretary shall

				require each recipient of a grant under this section to use the grant to

				recruit, assign, train, and employ patient navigators who have direct knowledge

				of the communities they serve to facilitate the care of individuals, including

				by performing each of the following duties:

						(1)Acting as contacts, including by assisting

				in the coordination of health care services and provider referrals, for

				individuals who are seeking prevention or early detection services for, or who

				following a screening or early detection service are found to have a symptom,

				abnormal finding, or diagnosis of, cancer or other chronic disease.

						(2)Facilitating the involvement of community

				organizations in assisting individuals who are at risk for or who have cancer

				or other chronic diseases to receive better access to high-quality health care

				services (such as by creating partnerships with patient advocacy groups,

				charities, health care centers, community hospice centers, other health care

				providers, or other organizations in the targeted community).

						(3)Notifying individuals of clinical trials

				and, on request, facilitating enrollment of eligible individuals in these

				trials.

						(4)Anticipating, identifying, and helping

				patients to overcome barriers within the health care system to ensure prompt

				diagnostic and treatment resolution of an abnormal finding of cancer or other

				chronic disease.

						(5)Coordinating with the relevant health

				insurance ombudsman programs to provide information to individuals who are at

				risk for or who have cancer or other chronic diseases about health coverage,

				including private insurance, health care savings accounts, and other publicly

				funded programs (such as Medicare, Medicaid, health programs operated by the

				Department of Veterans Affairs or the Department of Defense, the State

				children’s health insurance program, and any private or governmental

				prescription assistance programs).

						(6)Conducting ongoing outreach to health

				disparity populations, including the uninsured, rural populations, and other

				medically underserved populations, in addition to assisting other individuals

				who are at risk for or who have cancer or other chronic diseases to seek

				preventative care.

						(c)Prohibitions

						(1)Referral

				feesThe Secretary shall

				require each recipient of a grant under this section to prohibit any patient

				navigator providing services under the grant from accepting any referral fee,

				kickback, or other thing of value in return for referring an individual to a

				particular health care provider.

						(2)Legal fees and

				costsThe Secretary shall

				prohibit the use of any grant funds received under this section to pay any fees

				or costs resulting from any litigation, arbitration, mediation, or other

				proceeding to resolve a legal dispute.

						(d)Grant

				period

						(1)In

				generalSubject to paragraphs

				(2) and (3), the Secretary may award grants under this section for periods of

				not more than 3 years.

						(2)ExtensionsSubject to paragraph (3), the Secretary may

				extend the period of a grant under this section. Each such extension shall be

				for a period of not more than 1 year.

						(3)Limitations on

				grant periodIn carrying out

				this section, the Secretary—

							(A)shall ensure that the total period of a

				grant does not exceed 4 years; and

							(B)may not authorize any grant period ending

				after September 30, 2010.

							(e)Application

						(1)In

				generalTo seek a grant under

				this section, an eligible entity shall submit an application to the Secretary

				in such form, in such manner, and containing such information as the Secretary

				may require.

						(2)ContentsAt a minimum, the Secretary shall require

				each such application to outline how the eligible entity will establish

				baseline measures and benchmarks that meet the Secretary’s requirements to

				evaluate program outcomes.

						(f)Uniform baseline

				measuresThe Secretary shall

				establish uniform baseline measures in order to properly evaluate the impact of

				the demonstration projects under this section.

					(g)PreferenceIn making grants under this section, the

				Secretary shall give preference to eligible entities that demonstrate in their

				applications plans to utilize patient navigator services to overcome

				significant barriers in order to improve health care outcomes in their

				respective communities.

					(h)Duplication of

				servicesAn eligible entity

				that is receiving Federal funds for activities described in subsection (b) on

				the date on which the entity submits an application under subsection (e), may

				not receive a grant under this section unless the entity can demonstrate that

				amounts received under the grant will be utilized to expand services or provide

				new services to individuals who would not otherwise be served.

					(i)Coordination

				with other programsThe

				Secretary shall ensure coordination of the demonstration grant program under

				this section with existing authorized programs in order to facilitate access to

				high-quality health care services.

					(j)Study;

				reports

						(1)Final report by

				secretaryNot later than 6

				months after the completion of the demonstration grant program under this

				section, the Secretary shall conduct a study of the results of the program and

				submit to the Congress a report on such results that includes the

				following:

							(A)An evaluation of the program outcomes,

				including—

								(i)quantitative analysis of baseline and

				benchmark measures; and

								(ii)aggregate information about the patients

				served and program activities.

								(B)Recommendations on whether patient

				navigator programs could be used to improve patient outcomes in other public

				health areas.

							(2)Reports by

				secretaryThe Secretary may

				provide interim reports to the Congress on the demonstration grant program

				under this section at such intervals as the Secretary determines to be

				appropriate.

						(3)Interim reports

				by granteesThe Secretary may

				require grant recipients under this section to submit interim and final reports

				on grant program outcomes.

						(k)Rule of

				constructionThis section

				shall not be construed to authorize funding for the delivery of health care

				services (other than the patient navigator duties listed in subsection

				(b)).

					(l)DefinitionsIn this section:

						(1)The term eligible entity means

				a public or nonprofit private health center (including a Federally qualified

				health center (as that term is defined in section 1861(aa)(4) of the

				Social Security Act)), a health

				facility operated by or pursuant to a contract with the Indian Health Service,

				a hospital, a cancer center, a rural health clinic, an academic health center,

				or a nonprofit entity that enters into a partnership or coordinates referrals

				with such a center, clinic, facility, or hospital to provide patient navigator

				services.

						(2)The term health disparity

				population means a population that, as determined by the Secretary, has

				a significant disparity in the overall rate of disease incidence, prevalence,

				morbidity, mortality, or survival rates as compared to the health status of the

				general population.

						(3)The term patient navigator

				means an individual who has completed a training program approved by the

				Secretary to perform the duties listed in subsection (b).

						(m)Authorization of

				appropriations

						(1)In

				generalTo carry out this

				section, there are authorized to be appropriated $2,000,000 for fiscal year

				2006, $5,000,000 for fiscal year 2007, $8,000,000 for fiscal year 2008,

				$6,500,000 for fiscal year 2009, and $3,500,000 for fiscal year 2010.

						(2)AvailabilityThe amounts appropriated pursuant to

				paragraph (1) shall remain available for obligation through the end of fiscal

				year

				2010.

						.

		

	

		1.Short titleThis Act may be cited as the

			 Patient Navigator Outreach and Chronic

			 Disease Prevention Act of 2005.

		2.Patient navigator

			 grantsSubpart V of part D of

			 title III of the Public Health Service

			 Act (42 U.S.C. 256) is amended by adding at the end the

			 following:

			

				340A.Patient navigator

				grants

					(a)GrantsThe

				Secretary, acting through the Administrator of the Health Resources and

				Services Administration, may make grants to eligible entities for the

				development and operation of demonstration programs to provide patient

				navigator services to improve health care outcomes. The Secretary shall

				coordinate with, and ensure the participation of, the Indian Health Service,

				the National Cancer Institute, the Office of Rural Health Policy, and such

				other offices and agencies as deemed appropriate by the Secretary, regarding

				the design and evaluation of the demonstration programs.

					(b)Use of

				fundsThe Secretary shall require each recipient of a grant under

				this section to use the grant to recruit, assign, train, and employ patient

				navigators who have direct knowledge of the communities they serve to

				facilitate the care of individuals, including by performing each of the

				following duties:

						(1)Acting as contacts,

				including by assisting in the coordination of health care services and provider

				referrals, for individuals who are seeking prevention or early detection

				services for, or who following a screening or early detection service are found

				to have a symptom, abnormal finding, or diagnosis of, cancer or other chronic

				disease.

						(2)Facilitating the

				involvement of community organizations in assisting individuals who are at risk

				for or who have cancer or other chronic diseases to receive better access to

				high-quality health care services (such as by creating partnerships with

				patient advocacy groups, charities, health care centers, community hospice

				centers, other health care providers, or other organizations in the targeted

				community).

						(3)Notifying individuals of

				clinical trials and, on request, facilitating enrollment of eligible

				individuals in these trials.

						(4)Anticipating,

				identifying, and helping patients to overcome barriers within the health care

				system to ensure prompt diagnostic and treatment resolution of an abnormal

				finding of cancer or other chronic disease.

						(5)Coordinating with the

				relevant health insurance ombudsman programs to provide information to

				individuals who are at risk for or who have cancer or other chronic diseases

				about health coverage, including private insurance, health care savings

				accounts, and other publicly funded programs (such as Medicare, Medicaid,

				health programs operated by the Department of Veterans Affairs or the

				Department of Defense, the State children’s health insurance program, and any

				private or governmental prescription assistance programs).

						(6)Conducting ongoing

				outreach to health disparity populations, including the uninsured, rural

				populations, and other medically underserved populations, in addition to

				assisting other individuals who are at risk for or who have cancer or other

				chronic diseases to seek preventative care.

						(c)Prohibitions

						(1)Referral

				feesThe Secretary shall

				require each recipient of a grant under this section to prohibit any patient

				navigator providing services under the grant from accepting any referral fee,

				kickback, or other thing of value in return for referring an individual to a

				particular health care provider.

						(2)Legal fees and

				costsThe Secretary shall

				prohibit the use of any grant funds received under this section to pay any fees

				or costs resulting from any litigation, arbitration, mediation, or other

				proceeding to resolve a legal dispute.

						(d)Grant period

						(1)In

				generalSubject to paragraphs (2) and (3), the Secretary may

				award grants under this section for periods of not more than 3 years.

						(2)ExtensionsSubject

				to paragraph (3), the Secretary may extend the period of a grant under this

				section. Each such extension shall be for a period of not more than 1

				year.

						(3)Limitations on grant

				periodIn carrying out this section, the Secretary—

							(A)shall ensure that the

				total period of a grant does not exceed 4 years; and

							(B)may not authorize any

				grant period ending after September 30, 2010.

							(e)Application

						(1)In

				generalTo seek a grant under this section, an eligible entity

				shall submit an application to the Secretary in such form, in such manner, and

				containing such information as the Secretary may require.

						(2)ContentsAt

				a minimum, the Secretary shall require each such application to outline how the

				eligible entity will establish baseline measures and benchmarks that meet the

				Secretary’s requirements to evaluate program outcomes.

						(f)Uniform baseline

				measuresThe Secretary shall establish uniform baseline measures

				in order to properly evaluate the impact of the demonstration projects under

				this section.

					(g)PreferenceIn

				making grants under this section, the Secretary shall give preference to

				eligible entities that demonstrate in their applications plans to utilize

				patient navigator services to overcome significant barriers in order to improve

				health care outcomes in their respective communities.

					(h)Duplication of

				servicesAn eligible entity that is receiving Federal funds for

				activities described in subsection (b) on the date on which the entity submits

				an application under subsection (e), may not receive a grant under this section

				unless the entity can demonstrate that amounts received under the grant will be

				utilized to expand services or provide new services to individuals who would

				not otherwise be served.

					(i)Coordination with other

				programsThe Secretary shall ensure coordination of the

				demonstration grant program under this section with existing authorized

				programs in order to facilitate access to high-quality health care

				services.

					(j)Study; reports

						(1)Final report by

				secretaryNot later than 180 days after the completion of the

				demonstration grant program under this section, the Secretary shall conduct a

				study of the results of the program and submit to the Congress a report on such

				results that includes the following:

							(A)An evaluation of the

				program outcomes, including—

								(i)quantitative analysis of

				baseline and benchmark measures; and

								(ii)aggregate information

				about the patients served and program activities.

								(B)Recommendations on

				whether patient navigator programs could be used to improve patient outcomes in

				other public health areas.

							(2)Reports by

				secretaryThe Secretary may provide interim reports to the

				Congress on the demonstration grant program under this section at such

				intervals as the Secretary determines to be appropriate.

						(3)Interim reports by

				granteesThe Secretary may require grant recipients under this

				section to submit interim and final reports on grant program outcomes.

						(k)Rule of

				constructionThis section shall not be construed to authorize

				funding for the delivery of health care services (other than the patient

				navigator duties listed in subsection (b)).

					(l)DefinitionsIn

				this section:

						(1)The term eligible

				entity means a public or nonprofit private health center (including a

				Federally qualified health center (as that term is defined in section

				1861(aa)(4) of the Social Security

				Act)), a health facility operated by or pursuant to a contract with

				the Indian Health Service, a hospital, a cancer center, a rural health clinic,

				an academic health center, or a nonprofit entity that enters into a partnership

				or coordinates referrals with such a center, clinic, facility, or hospital to

				provide patient navigator services.

						(2)The term health

				disparity population means a population that, as determined by the

				Secretary, has a significant disparity in the overall rate of disease

				incidence, prevalence, morbidity, mortality, or survival rates as compared to

				the health status of the general population.

						(3)The term patient

				navigator means an individual who has completed a training program

				approved by the Secretary to perform the duties listed in subsection

				(b).

						(m)Authorization of

				appropriations

						(1)In

				generalTo carry out this section, there are authorized to be

				appropriated $2,000,000 for fiscal year 2006, $5,000,000 for fiscal year 2007,

				$8,000,000 for fiscal year 2008, $6,500,000 for fiscal year 2009, and

				$3,500,000 for fiscal year 2010.

						(2)AvailabilityThe

				amounts appropriated pursuant to paragraph (1) shall remain available for

				obligation through the end of fiscal year

				2010.

						.

		

	

		May 25, 2005

		Reported with an amendment

	

